Citation Nr: 9912198	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-37 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1943 to October 
1947.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 1997 at which time it was 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for a back disability.  The case was 
returned to the RO for a de novo review.  The case has been 
returned to the Board for appellate consideration.


FINDING OF FACT

Any back disability now present is unrelated to service.  


CONCLUSION OF LAW

A chronic back disability, to include osteoarthritis, was not 
incurred in or aggravated by the veteran's active service and 
arthritis of the lumbar spine may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§  3.303, 3.307 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the claim for 
service connection for a chronic back disability is plausible 
and capable of substantiation, and thus well grounded within 
the meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board's December 1997, decision reopening the 
veteran's claim under the pre-Hodge standard for new and 
material evidence, was tantamount to a finding that the claim 
was well grounded.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); see Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998)

When the veteran submits a well-grounded claim, VA must 
assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The undersigned notes that the Board 
remanded the case on two occasions in 1997 for development 
and the Board is satisfied that all available and relevant 
evidence has been obtained.  In the December 1997 remand the 
RO was requested to contact the veteran and ask that he 
furnish information as to any treatment received since 
service.  The RO undertook this development, and the veteran 
responded by reporting that there were no additional 
treatment records.  VA has also afforded the veteran a 
suitable examination in order to determine the etiology of 
any current back disability.  Therefore, no further 
assistance to the veteran is required in order to comply with 
the provisions of 38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between the disability and military 
service.  See Hensley v. Brown, 5 Vet.App. 155, 159 (1993).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of all the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. § 3.102 
(1998).  

Under the provisions of 38 C.F.R. § 3.303(b), where a chronic 
disease is shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain...in service will permit service 
connection for arthritis..., first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of an evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or 
within the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity at discharge is required to support the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during the applicable 
presumption period and still has such condition.  Such 
evidence must be medical or also related to a condition as to 
which, under the U.S. Court of Appeals for Veterans Claims 
(Court) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet.App. 488 (1997).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  Evidence of a current 
disability and of a nexus between service and a current 
disability is still required for the grant of service 
connection.  See Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996).  

Factual Background

The service medical records are without reference to back 
complaints or abnormalities.  The record includes a document 
dated in October 1947 in which it was stated the veteran did 
not have any physical defects and did not require any 
treatment or hospitalization.  The records indicate that at 
the time of enlistment examination in February 1943, the 
veteran's height was listed as 66 1/2 inches.  At the time of 
examination in December 1945, height was recorded as 
68 inches.  Examination in connection with separation in 
October 1947 revealed height was 67 inches.  The veteran's 
general build and appearance were described as 
"medium-erect," with no indication of any leg shortening.  

In August 1964 the veteran reported that he first injured his 
back in service when an explosion hit his ship and knocked 
him to the ground.  He also stated that he injured his back 
on one occasion in Belgium when he was knocked to the ground 
by a shipmate during a "buzz bomb" attack.  He referred to 
another incident when he was stationed at Alameda Naval Air 
Station in California where he was lifting a propeller and 
heard a loud crack in his back.  It was indicated that this 
was the first time he consulted a doctor for any back 
complaints.  Notation was also made that in 1963 he was 
involved in a motor vehicle accident and had whiplash and bad 
headaches.  

At the time of a VA orthopedic examination in December 1964, 
the veteran stated that he "never had any accidents or 
injuries, but [he] had trouble in the low back."  He 
indicated that one leg was shorter than the other and stated 
as long as he would wear a lift in his shoe, he was 
asymptomatic.  He added that if he would walk barefoot, he 
would experience pain in the back.  The examination diagnosis 
was congenital anomaly with shortening of the left lower 
extremity with resultant lumbosacral imbalance and strain, in 
current remission.

Of record is an April 1994 communication from H. Michael 
O'Neill, M.D., to the effect that he had been treating the 
veteran for "many years."  No reference was made to a back 
disability.

At the time of a general medical examination accorded the 
veteran by VA in May 1994, a notation was made that he was a 
poor historian.  The veteran stated that during World War II 
he sustained some kind of percussion injury to the lower 
back.  He indicated that after that time, his left leg was 
shorter than the right.  On current examination the right leg 
measured 91 centimeters from the iliac crest to the medial 
malleolus.  The left measured 87.4 centimeters.  X-ray 
studies of the lumbar spine showed degenerative changes and 
levoscoliosis of the lumbar spine and no acute abnormality.  
The pertinent examination diagnosis was inequality of the 
lower limbs, resulting in biomechanical low back pain. 

The veteran testified before a hearing officer at the RO in 
May 1995.  He testified that the reason his back injury was 
not documented in the service records was because the ships 
he was on did not have doctors or medical care providers 
stationed on board.  He acknowledged that while he suffered 
for 3 1/2 months after the fall when the bomb exploded on 
board his ship, he was able to man his gun position.  He 
stated that at the time of his discharge examination, he felt 
"normal."  It was indicated that his left leg had not been 
shorter than the right until he left service.

Also of record, is a July 1995 communication from B. W. West, 
M.D.  The physician reported that he had been treating the 
veteran for about two years.  He noted that the veteran had 
referred to an injury to the back that had occurred during 
service when his ship was hit by a torpedo, and he was thrown 
to the deck.  The physician noted that the veteran had a 5/8- 
or 3/4-inch differential between the length of the left leg 
and that of the right.  It was remarked this differential 
produced a change in gait and resulting muscle spasms and 
scoliosis in the lumbar spine, and arthritis of the knees and 
low back.  It was the opinion of the physician that the 
history provided by the veteran was "probably accurate and it 
is not likely that he would have been involved in military 
action, if he had a congenital abnormality of the lumbar 
spine" or producing as much differential as the veteran had 
between his leg lengths.  

In a March 1998 communication the veteran stated that he had 
no additional medical records in his possession.

The veteran was accorded an examination of the spine by VA in 
June 1998.  The veteran himself noted at the outset of the 
examination that he was not a particularly good historian.  
He indicated that his back and neck injury dated to 1945 when 
there was an explosion and he fell several feet.  He stated 
that after that he had intermittent acute low back pain which 
would last for an unknown amount of time.  He recalled that 
he would go to a chiropractor and the pain would improve.  He 
also recalled that he received a shot at VA about 20 to 30 
years ago, but he could not recall where the shot was 
administered.  Beyond that, he had had no treatment or 
evaluation for his back.  He expressed no radicular 
complaints.  

X-ray studies of the lumbar spine showed multiple level 
degenerative disc disease and spondylitic spurring from the 
first lumbar vertebra through the L5-S1.  Notation was made 
of levoconvex curvature and degenerative posterior facet 
changes.  

The examination diagnoses were osteoporosis, osteoarthritis, 
and probable ankylosing spondylitis.

The examiner stated that while there was no question but that 
the veteran had significant spinal disease with decreased 
ranges of motion throughout the spine, the problems were "1. 
Due to age, and 2. Idiopathic so no one knows the cause of 
Marie-Strumpell disease or ankylosis spondylitis."  The 
examiner did not see "any specific localized problem that can 
be attributed to his fall in 1945."  The physician indicated 
it was his conclusion that the veteran's recurrent spinal 
problems were unrelated to the fall in 1945.

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Evidentiary assertions accompanying a claim for 
VA benefits must be accepted as true for purposes for 
determining whether the claim is well grounded, unless the 
evidentiary assertion is inherently incredible or the fact 
asserted is beyond the competence of the person making the 
assertion.  King v. Derwinski, 5 Vet. App. 19, 21 (1993).

Once, as in this case, it is determined that the claim is 
well grounded, the claim is adjudicated on the merits.  At 
the merits stage there must be evidence in support of each of 
the three Caluza elements discussed above.  The analysis at 
the merits stage, however, is not the same as at the well 
groundedness stage.  The credibility of the evidence is not 
presumed at the merits stage.  Hickson v. West, 96-1669 (U.S. 
Vet. App. March 16, 1999).

Although the available record does not confirm the veteran's 
reports of participation in combat, the veteran is competent 
to report the injuries he sustained during service, even 
without consideration of the provisions of 38 U.S.C.A. 
§ 1154.  Arms v. West, No. 96-1214 (U.S. Vet App. Feb. 11, 
1999).  For purposes of this decision the Board will assume 
that the veteran was involved in combat.

The evidence to rebut the veteran's history, consists of his 
report on examination in 1964, that he had experienced no 
back injuries, and the fact that there is no indication in 
the record that he reported inservice back injuries until at 
least several decades after service.  There is no evidence to 
rebut the veteran's reports of injuries in service.  However, 
the veteran's history of inservice injuries constitutes 
"satisfactory evidence" and is consistent with the 
circumstances of his service aboard ships during World War 
II.  Therefore, in accordance with the provisions of § 1154, 
the Board finds that the veteran did experience inservice 
back injuries.

There is also unrebutted evidence of current back disability.  
The crucial question in this case, is whether the current 
back disability is related to the inservice injuries.  The 
competent evidence in favor of a link between a current back 
disability and service consists of the opinion of Dr. West, 
reported in July 1995.  Dr. West found that the veteran's 
history of injury followed by back disability and leg 
shortening was "probably accurate."

The evidence against the veteran's claim includes the fact 
that the service medical records, and the post-service 
medical records prior to 1964, do not report any findings 
referable to a back disability. 

Also weighing against the veteran's claim, is the opinion of 
the examiner who conducted the June 1998 VA examination.  
While conceding an inservice back injury, the examiner 
concluded, after reviewing the claims folder, that there were 
no specific problems in the low back that could be attributed 
to the reported fall in service, and that the current back 
disabilities were due to the aging process or were 
idiopathic.  The physician also noted that the veteran's 
probable ankylosing spondylitis was of undetermined etiology.

The Board finds the 1998 VA examiner's opinion to be more 
persuasive and probative, than that of Dr. West.  First, the 
VA examiner's opinion is the product of a review of the 
veteran's claims folder, including the opinion of Dr. West.  
Dr. West does not appear to have reviewed the claims folder, 
and of course, could not have taken into account the opinion 
of the VA examiner.  

Second, the VA examiner's opinion is more specific than Dr. 
West's opinion.  The VA examiner reported specific current 
back disabilities, while the opinion of Dr. West did not.  
The VA opinion was also based on the results of diagnostic 
studies, while Dr. West, did not report such studies.  The 
Board concludes that the VA examiner's opinion, together with 
the lack of competent evidence of a back disability for many 
years after service, outweighs Dr. West's opinion, and the 
veteran's contentions.  Accordingly the Board finds that the 
preponderance of the evidence is against a finding that there 
is a nexus between any current back disability and service.  
The claim must, therefore, be denied. 


ORDER

Service connection for a chronic back disability is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

